Judge Owsley
delivered the opinion of the court.
These writs of error are prosecuted to reverse two orders of the county court of Woodford, directing Ben and Polly, persons of color, to be bound, the former to Long and Tilford, the latter to Kinkead.
The summons which issued against the plaintiff in error, in whose possession those persons appear to have been, not being served upon her, it was irregular for that court, to *159order them to be bound to the defendants in error. The orders must therefore be reversed with cost, the causes remanded, and further proceedings had not inconsistent with this opinion.